EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER Aperture Health, Inc. FORM 10-QSB FOR THE QUARTER ENDED DECEMBER 31, 2007 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I am the Chief Executive Officer of Aperture Health, Inc., a Nevada corporation (the "Company"). I am delivering this certificate in connection with the Form 10-QSB of the Company for the quarter ended March 31, 2008 and filed with the Securities and Exchange Commission ("Form 10-QSB"). Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form 10-QSB fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. May 14, 2008 /s/ Thomas Banks Name:Thomas Banks Title: Chief Executive Officer (Principal Executive Officer)
